United States Securities and Exchange Commission Washington, D.C. 20549 Form N-CSRS Certified Shareholder Report of Registered Management Investment Companies Investment Company Act file number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 205 E. Wisconsin Avenue, Suite 120, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President Eagle Capital Growth Fund, Inc. 205 E. Wisconsin Avenue Suite 120 Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 765-1107 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 ITEM 1. REPORTS TO STOCKHOLDERS Eagle Capital Growth Fund, Inc. Semiannual Report June 30, 2010 Top Ten Holdings (June 30, 2010) Company Market Value Percentage of Equity Portfolio Alcon, Inc. $ % Stryker Corp. $ % Claymore Dividend & Income Fund $ % Automatic Data Processing, Inc. $ % Franklin Resources, Inc. $ % Colgate-Palmolive Co. $ % Abbott Laboratories Inc. $ % Johnson & Johnson $ % Paychex Inc. $ % Federated Investors, Inc. $ % Dear Fellow Shareholders, For 2010, the Eagle Capital Growth Fund’s net asset value (NAV) decreased 4%.By comparison, during the same six-month period, the S&P 500 lost 6.7%.Bear in mind our usual refrain we measure investment performance by looking at NAV, not the share market price. To paraphrase Warren Buffett, virtually all of the surprises in the investment world are negative.(Buffett said this about the insurance business, but we think it equally apropos to investing generally.)During the first half of 2010, we had the Gulf oil spill, the Greek debt crisis (not to mention the rest of the PIIGS), stubbornly high domestic unemployment, the U.K. election (and uncertainty until David Cameron forged a coalition), wide-ranging national health care legislation, ongoing wars in Iraq and Afghanistan, unrestrained U.S. Government spending and borrowing, and a lackluster housing recovery, among the many problems facing investors.In fact, when we recently compiled a list of major risks and concerns for investors, we stopped counting when the list hit double digits.Benjamin Graham’s admonition to focus on a “margin of safety” never has been more important or timely. With all of the risks and uncertainties in the U.S. and the world, it is hard to get too excited about near-term investment opportunities.Since there are risks of inflation in the next five years, and virtually nonexistent short-term Treasury yields, we’re comfortable owning high quality, dividend-paying multinationals that are growing their international businesses. One of the nice things about a dull stock market is that it gives us plenty of time to read and research.We spend a lot of time trying to understand a company’s long-term competitive position.Often these traits are not financial in nature, and therefore are ignored or not fully appreciated by analysts trying to determine this quarter’s or next quarter’s earnings. A good example of a great business (and business model) is the Frito-Lay division of PepsiCo, Inc. (NYSE: PEP).Because the Frito-Lay business is buried inside of Pepsi, it is impossible to access complete financial information with respect to that business, although the North American and Latin American operations are broken out separately.Frito-Lay's business in those regions sport historic (and expected future) revenue growth in the 9% to 10% range, operating margins from 15% (Latin America) to 25% (North America) and likely earnings growth in low double digits.Take the domestic U.S. market, for example.Frito-Lay uses a direct-store delivery system (the largest in the U.S.) under which its products are delivered directly from Frito-Lay’s manufacturing plants to supermarkets and other retailers, effectively bypassing, distributors, warehouses and other intermediaries.Frito-Lay salespeople, armed with wireless computers, compile orders, straighten shelves, replace inventory and bill customers immediately.This feet-on-the-ground, close-to-the-customer approach, combined with brands and products demanded by retail customers, makes it virtually impossible for competitors to dislodge Frito-Lay. (This is the same Frito-Lay that drove Anheuser-Busch out of the “EAGLE” snacks business, and the maker of “BUDWEISER” beer is no slouch when it comes to brands, business strategy and hard ball competition.) We should note the Fund reduced its position in Pepsi over the last quarter, due to higher levels of debt related to its purchase of its bottlers.We like Pepsi, but we love the Frito-Lay business. We appreciate your continued support and confidence.We will strive to continue to earn it. We love hearing from our fellow shareholders, even when (occasionally) they disagree with our investment decisions.It is always helpful to hear well-grounded arguments that challenge our view of the world; in many ways it is better to hear views that contradict our strongly-held opinions than to hear ones that reinforce our way of thinking.As always, we never comment on portfolio securities that we’ve sold (but not yet reported publicly), nor securities we’re thinking about purchasing. {signature} {signature} Luke E. Sims David C. Sims (414) 530-5680 (414) 765-1107 E-mail: luke@simscapital.com E-mail: dave@simscapital.com Eagle Capital Growth Fund, Inc. Statement of Assets and Liabilities As of June 30, 2010 (unaudited) Assets Common stockat market value (cost $17,079,062) $ Cash and cash-equivalents Short-term interest receivable 30 Dividends receivable Prepaid fees Stock sales receivable $ Liabilities Accounts payable $ Accrued expenses Stock Purchases Payable $ Total net assets $ Shareholders' Equity Common stock- $0.001 par value per share; authorized 50,000,000 shares, outstanding 2,975,426 shares $ Paid-in capital Undistributed net investment income Undistributed capital gains/losses Unrealized appreciation on investments Shareholders' equity $ Net asset value per share $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statement of Operations For the Six Months Ended June 30, 2010 (unaudited) Investment Income Dividends $ Interest Total investment income $ Expenses Advisory fees $ Legal fees Insurance Transfer agent Directors’ fees and expenses Custodian fees Listing fee Other fees and expenses Total expenses $ Net investment income $ Realized Gain and Unrealized Appreciation on Investments Realized gain on investments: Proceeds from sale of investment securities $ Less: cost of investment securities sold Net realized gain on investments $ Unrealized depreciation on investments: Unrealized appreciation at end of period $ Less: unrealized appreciation at beginning of period Net change in unrealized appreciation on investments $ ) Net realized gain and unrealized depreciation on investments $ ) Net decrease from operations $ ) See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statements of Changes in Net Assets Year Ended December 31, 2009 Six Months Ended June 30, 2010 (unaudited) From Operations: Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments ) Net increase (decrease) from operations $ $ ) Distributions to Shareholders from: Net investment income ) Net realized gain from investment transactions 0 Total distribution $ ) $ - From Capital Stock Transactions: Dividend reinvestment Cash purchases Net increase from capital stock transactions Increase (decrease) in net assets $ $ ) Total Net Assets: Beginning of year $ $ End of period (including under/(over)distributed net investment income of ($3,110) and $111,558) $ $ Shares: Shares issued to shareholders under the Dividend Reinvestment and Cash Purchase Plan Shares at beginning of year Shares at end of period See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Financial Highlights (A) For the periods ended: June 30, 2010 (unaudited) Net asset value at beginning of year $ Net investment income $ Net realized gain and unrealized appreciation (depreciation) on investments $ $ $ ) $ ) $ $ ) Total from investment operations $ $ $ ) $ ) $ $ ) Distribution from: Net investment income $ ) $ ) $ ) $ ) $ ) $ ) Realized gains $ ) $ ) $ ) $ ) $ ) $ ) Total distributions $ ) $ ) $ ) $ ) $ ) $ ) Net asset value at end of period $ Per share market price, end of period last traded price (B) $ Total Investment Return (C): Based on market value: 1 Year (annualized) 13
